DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-23 and 35-45 in the reply filed on 7/15/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
On page 15, line 3, “an electric generator 334” should be corrected, as 334 is referred to as “the compressor” in all other instances.
On page 17, line 17, “the motor 463” should be corrected, as 463 is referred to as “the collector-diffuser” in other instances.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 and 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 23, 38-39, and 43-44, it is unclear how the combustion chamber is mounted coaxially with a central spindle shaft. This limitation does not have support in the specification or the drawings. In claims 38 and 44, it is unclear how the combustion chamber is a centrifugal compressor. For these reasons and the evidence that the original claim set filed 4/12/2019 provided a limitation of “a centrifugal compressor mounted coaxial with the central spindle” in claim 8, the examiner believes that these instances of “the combustion chamber” were intended to be “the compressor” and will be interpreted as such for examination purposes.
For independent claims 15, 35, and 40, each claim contains some phrases appear to be active steps and serve to define the apparatus by what it does and not by what it is. The scope of the claim is unclear and seems to bridge two statutory classes of invention – apparatus and method – in the same claim. Claim 15 contains the phrases “powers”, “operates”, and “receives”. Claim 35 contains the phrases “operating”, “receiving”, “mixing”, and “igniting”. Claim 40 contains the phrases “operating”, “is supplied”, “receives”, and “is mixed”. Dependent claims contain similar phrases. Should applicant’s intent have been to claim active limitations in an apparatus claim as currently constructed, a subsequent 101 rejection may be applied in next office action. 
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-22, 35-37, 41-42, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagler (US 3610555 A).
For claim 15, Nagler discloses a jet engine system (Fig. 14, 29) for a flying vehicle, the system comprising:
a compressor (Fig. 14, 250);
a turbine (Fig. 29, 508);
a combustion chamber (Fig. 29, chamber around sparkplug 513);
an exhaust port (509); and
a power source (sparkplug 513 receives power as in Col 11, lines 19-20, “electrically connects sparkplug”); wherein:
the power source powers the combustion chamber (connects to sparkplug);
the compressor (250) operates independently of the turbine (Fig. 14, separate compressor located on fuselage);
the combustion chamber receives compressed air from the compressor (via 514) and outputs to the exhaust port (509).
For claim 16, Nagler discloses the system of claim 15, wherein the power source is an electric power source (Col 11, lines 19-20, “electrically connects sparkplug”).
For claim 17, Nagler discloses the system of claim 15, wherein the combustion chamber is of a non-circular geometric cross-section (Fig. 29, chamber surrounding sparkplug 513; a cross section is shown with straight sides, therefore non-circular).
For claim 18, Nagler discloses the system of claim 15, wherein the flying vehicle is a rotary-winged flying vehicle (Fig. 14).  
For claim 19, Nagler discloses the system of claim 15, further comprising a controller controlling operating parameters of the compressor (Fig. 14, control panel 264 connects via 270).  
For claim 20, Nagler discloses the system of claim 15, further comprising a set of exhaust port vanes coupled to the exhaust port (struts 510).
For claim 21, Nagler discloses the system of claim 15, wherein:
2the power source is an electric power source (Col 11, lines 19-20, “electrically connects sparkplug”);
the combustion chamber is of a non-circular geometric cross-section (Fig. 29, chamber surrounding sparkplug 513; a cross section is shown with straight sides, therefore non-circular); and
a controller controls operating parameters of the compressor (Fig. 14, control panel 264 connects via 270 to compressor).  
For claim 22, Nagler discloses the system of claim 21, wherein:
the flying vehicle is a rotary-winged flying vehicle (Fig. 14); and
a set of exhaust port vanes are coupled to the exhaust port (struts 510).  
For claim 35, Nagler discloses a jet engine system for a flying vehicle, the system comprising:
a compressor operating to produce compressed air (Fig. 14, 250);
a power source operating to power the compressor (Fig. 14, secondary engine 252);
a combustion chamber receiving compressed air from the compressor (Fig. 29, chamber around sparkplug 513 receives air via 514), mixing the compressed air with fuel to produce a fuel/air mixture (fuel line 515), and igniting the fuel/air mixture to produce thrust (sparkplug 513); and
a set of stators that receive the fuel/air mixture and direct the thrust (struts 510 are stationary and therefore stators).  
For claim 36, Nagler discloses the system of claim 35, further comprising a turbine operating to receive a portion of the thrust to rotate a turbine shaft (Fig. 29, fan wheel 508 rotates due to combustion).  
For claim 37, Nagler discloses the system of claim 35, wherein the combustion chamber is a non-circular combustion chamber (Fig. 29, chamber surrounding sparkplug 513; a cross section is shown with straight sides, therefore non-circular).  
For claim 40, Nagler discloses a jet engine system for a flying vehicle, the system comprising:
a compressor operating to produce compressed air (Fig. 14, 250);
a power source operating to power the compressor (Fig. 14, secondary engine 252);
a combustion chamber (Fig. 29, chamber around sparkplug 513); and
a set of stators (struts 510 are stationary and therefore stators);
wherein:
input air is supplied to the compressor (Fig. 14, 250);
the compressor receives the input air and produces compressed air (Fig. 14, outputs to 254);
the compressed air is mixed in the combustion chamber with fuel to produce a fuel/air mixture (Fig. 29, chamber around sparkplug 513 receives air via 514 and mixes with fuel from line 515);
the fuel/air mixture is ignited to produce thrust (by sparkplug 513); and
the thrust is directed by way of the set of stators (struts 510 are stationary and therefore stators, and direct the thrust around them).
For claim 41, Nagler discloses the system of claim 40, wherein the jet engine system further comprises a turbine operating to receive a portion of the thrust to rotate a turbine shaft (Fig. 29, fan wheel 508 rotates due to combustion), the turbine mechanically decoupled from the compressor (Fig. 14, separate compressor located on fuselage and decoupled from turbine on wing).
For claim 42, Nagler discloses the system of claim 41, wherein the combustion chamber is a non-circular combustion chamber (Fig. 29, chamber surrounding sparkplug 513; a cross section is shown with straight sides, therefore non-circular).
For claim 45, Nagler discloses the system of claim 43, wherein the jet engine system further comprises a controller controlling parameters of the compressor (Fig. 14, control panel 264 connects via 270 to compressor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 38-39, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagler as described above, in view of Boushey (US 2917895 A).
For claim 23, Nagler discloses the system of claim 21, wherein:
the flying vehicle is a rotary-winged flying vehicle (Fig. 14);  but fails to disclose that the compressor is mounted coaxially with a central spindle shaft of the rotary- winged flying vehicle.
However, Boushey teaches a compressor that is mounted coaxially with a central spindle shaft of the rotary-winged flying vehicle (Fig. 5, hub mounted compressor 58).
Col 3, lines 59-60). Additionally, it would merely be a simple substitution of one known element (compressor mounted on the fuselage) for another (compressor mounted on a rotor hub) to obtain predictable results (compressing air).
For claims 38 and 39, Nagler discloses the system of claim 35, wherein the system is configured to produce thrust for a rotary-winged flying vehicle, but fails to disclose that the compressor is a centrifugal compressor and that the compressor is mounted coaxially with a central spindle shaft of the rotary- winged flying vehicle.
However, Boushey teaches a compressor that is a centrifugal compressor (58) and that the compressor is mounted coaxially with a central spindle shaft of the rotary-winged flying vehicle (Fig. 5, hub mounted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagler by having a centrifugal compressor be mounted coaxially with a central spindle shaft of the rotary-winged vehicle as disclosed by Boushey. One of ordinary skill in the art would have been motivated to make this modification so that the compressor can be “driven in synchronism with the rotor 54 through suitable gear mechanism” (Col 3, lines 59-60). Additionally, it would merely be a simple substitution of one known element (compressor mounted on the fuselage) for another (compressor mounted on a rotor hub) to obtain predictable results (compressing air).
For claim 43 and 44, Nagler discloses the system of claim 41, wherein:

However, Boushey teaches a compressor that is a centrifugal compressor (58) and that the compressor is mounted coaxially with a central spindle shaft of the rotary-winged flying vehicle (Fig. 5, hub mounted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nagler by having a centrifugal compressor be mounted coaxially with a central spindle shaft of the rotary-winged vehicle as disclosed by Boushey. One of ordinary skill in the art would have been motivated to make this modification so that the compressor can be “driven in synchronism with the rotor 54 through suitable gear mechanism” (Col 3, lines 59-60). Additionally, it would merely be a simple substitution of one known element (compressor mounted on the fuselage) for another (compressor mounted on a rotor hub) to obtain predictable results (compressing air).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ROTARY WING AIRCRAFT LIFT AND PROPULSION METHOD AND SYSTEMS by Chelminski (US 3699771 A) discloses rotor blade mounted thruster units with a rotor driven compressor.
Ram Jet Rotary Engines by Meyer (US 3007309 A) discloses a rotor with a centrally mounted compressor and blade mounted combustion chambers.
Pressure Jet Type Helicopter by Jones et al (US 3052305 A) discloses a centrally mounted engine with exhaust ports at the blade tips.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642